 [i20180001.jpg] Exhibit 10.1

 

 

TRANSFER AGENCY AND SERVICE AGREEMENT

THIS AGREEMENT is made as of the 20 day of March, 2020 (the “Effective Date”),
by and between United States Commodity Funds, LLC (“USCF”), each Trust
(hereinafter each a “Trust”, and collectively the “Trusts” as applicable) and
each Limited Partnership (hereinafter each a “Limited Partnership”, and
collectively the “Limited Partnerships” as applicable), in each case listed on
Appendix A hereto (as such Appendix be amended from time to time) and THE BANK
OF NEW YORK MELLON, a New York corporation authorized to do a banking business
having its principal office and place of business at 240 Greenwich Street, New
York, New York 10286 (the “Bank”).

WHEREAS, USCF is the sponsor of each Trust and each series thereof (each a
“Series”);

WHEREAS, USCF is the general partner of each Limited Partnership (each such
Limited Partnership and each Series is referred to herein individually as a
“Fund” and collectively, as the “Funds”);

WHEREAS, each Trust and Limited Partnership, as applicable, will ordinarily
issue for purchase and redemption shares of each Series or Limited Partnership,
as applicable (the “Shares) only in aggregations of Shares known as “Creation
Units” (currently, 100,000 or 50,000 shares, depending on the Fund) (each a
“Creation Unit”), either in kind or for cash;

WHEREAS, The Depository Trust Company, a limited purpose trust company organized
under the laws of the State of New York (“DTC”), or its nominee (Cede & Co.),
will be the registered owner (the “Shareholder”) of all Shares; and

WHEREAS, USCF, each Trust and each Fund desires to appoint the Bank as its
transfer agent, dividend disbursing agent, and agent in connection with certain
other activities, and the Bank desires to accept such appointment;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1.       Terms of Appointment; Duties of the Bank

1.1         Subject to the terms and conditions set forth in this Agreement,
USCF, each Trust and each Fund hereby employs and appoints the Bank to act as,
and the Bank agrees to act as, its transfer agent for the authorized and issued
Shares, and as the dividend disbursing agent for each Fund.

1.2         Pursuant to such appointment, the Bank agrees that it will perform
the following services:

(a)                In accordance with the terms and conditions of this Agreement
and the Authorized Participant Agreements entered into by each Trust and each
Limited Partnership with respect to the Authorized Participants for each Trust
or Limited Partnership (each, a “Participant Agreement”), as applicable, and
each such form is filed with the most recent Annual Report on Form 10-K for each
Trust and each Limited Partnership, as applicable, the Bank shall:

(i)                 Perform and facilitate the performance of purchases and
redemption of Creation Units for each Fund;



 

 

(ii)               Prepare and transmit by means of DTC’s book-entry system
payments for dividends and distributions on or with respect to the Shares
declared by or on behalf of each Fund;

(iii)             Maintain the record of the name and address of the Shareholder
and the number of Shares issued by each Fund and held by the Shareholder;

(iv)              Record the issuance of Shares of each Fund and maintain a
record of the total number of Shares of each Fund which are outstanding, and,
based upon data provided to it by or on behalf of each Fund, the total number of
authorized Shares. The Bank shall have no obligation, when recording the
issuance of Shares, to monitor the issuance of such Shares or to take cognizance
of any laws relating to the issue or sale of such Shares, which functions shall
be the sole responsibility of the applicable Funds.

(v)                Prepare and transmit to each Fund and the Fund’s
administrator and to any applicable securities exchange (as specified to the
Bank by or on behalf of each Fund or its administrator) information with respect
to purchases and redemptions of Shares;

(vi)              On days that each Fund may accept orders for purchases or
redemptions, calculate and transmit to the marketing agent for each Fund (the
“Distributor”) and the Fund’s administrator the number of outstanding Shares;

(vii)            On days that each Fund may accept orders for purchases or
redemptions (pursuant to its Participant Agreements), transmit to the Bank, the
Fund and DTC the amount of Shares purchased on such day;

(viii)          Confirm to DTC the number of Shares issued to the Shareholder,
as DTC may reasonably request;

(ix)              Prepare and deliver other reports, information and documents
to DTC as DTC may reasonably request;

(x)                Extend the voting rights to the Shareholder for extension by
DTC to DTC participants and the beneficial owners of Shares in accordance with
policies and procedures of DTC for book-entry only securities;

(xi)              Distribute or maintain, as directed by or on behalf of each
Fund, amounts related to purchases and redemptions of Creation Units, dividends
and distributions, variation margin on derivative securities and collateral;

(xii)            Maintain those books and records of each Fund specified by or
on behalf of each Fund in Schedule A attached hereto;

(xiii)          For each Fund, prepare a monthly report of all purchases and
redemptions of Shares during such month on a gross transaction basis, and
identify on a daily basis the net number of Shares either redeemed or purchased
on such Business Day and with respect to each Authorized Participant purchasing
or redeeming Shares, the amount of Shares purchased or redeemed;

(xiv)          Receive from the Distributor or from its agent purchase orders
from Authorized Participants (as defined in the Participant Agreements) for
Creation Unit Aggregations of Shares received in good form and accepted by or on
behalf of each Fund by the Distributor, transmit appropriate trade instructions
to the National Securities Clearance Corporation, if applicable, and pursuant to
such orders issue the appropriate number of Shares of the Funds and hold such
Shares in the account of the Shareholder for each of the respective Funds;



 2 

 

(xv)            Receive from the Authorized Participants redemption requests,
deliver the appropriate documentation thereof to The Bank of New York as
custodian for each Fund, generate and transmit or cause to be generated and
transmitted confirmation of receipt of such redemption requests to the
Authorized Participants submitting the same; transmit appropriate trade
instructions to the National Securities Clearance Corporation, if applicable,
and redeem the appropriate number of Creation Unit Aggregations of Shares of
each Fund held in the account of the Shareholder; and

(xvi)          Confirm the name, U.S taxpayer identification number and
principle place of business of each Authorized Participant.

(xvii)        The Bank may execute transactions directly with Authorized
Participants to the extent necessary or appropriate to enable the Bank to carry
out any of the duties set forth in items (i) through (xvi) above.

(xviii)      Except as otherwise instructed by or on behalf of each Fund, the
Bank shall process all transactions in each Fund in accordance with the policies
and procedures mutually agreed upon between USCF, each Fund and the Bank with
respect to the proper net asset value to be applied to purchases received in
good order by the Bank or from an Authorized Participant before any cut-offs
established by each Fund, and such other matters set forth in items (i) through
(xvii) above as these policies and procedures are intended to address.

(b)                The Bank may maintain and manage, as agent for each Fund,
such accounts as the Bank shall deem necessary for the performance of its duties
under this Agreement, including, but not limited to, the processing of Creation
Unit purchases and redemptions; and the payment of dividends and distributions.
The Bank may maintain such accounts at financial institutions deemed appropriate
by the Bank in accordance with applicable law.

(c)                In addition to the services set forth in the above
sub-section 1.2(a), the Bank shall: perform the customary services of a transfer
agent and dividend disbursing agent including, but not limited to, maintaining
the account of the Shareholder, maintaining the items set forth on Schedule A
attached hereto, and performing such services identified in each Participant
Agreement.

(d)                The following shall be delivered to DTC participants as
identified by DTC as the Shareholder for book-entry only securities:

(i)                 Annual and quarterly reports of each Limited Partnership or
Trust, as applicable ;

(ii)               Fund proxies, proxy statements and other proxy soliciting
materials;

(iii)             Fund prospectus and amendments and supplements thereto,
including stickers; and

(iv)              Other communications as USCF or the Funds may from time to
time identify as required by law or as the Fund may reasonably request.

(v)                The Bank shall provide additional services, if any, as may be
agreed upon in writing by USCF, the Trusts, each Fund and the Bank.



 3 

 

(e)                The Bank shall keep records relating to the services to be
performed hereunder, in the form and manner to the extent required by Section 31
of the Investment Company Act of 1940 and the rules thereunder (the “Rules”) as
if each Trust and each Fund was subject to such Rules, and in accordance with
Commodity Futures Trading Commission (“CFTC”) Regulation 1.31 and all such books
and records shall be the property of each Trust and each Fund, and will be
preserved, maintained and made available in accordance with such Section and
Rules, and will be surrendered promptly to each Trust and each Fund on and in
accordance with its request.

2.       Fees and Expenses

2.1               The Bank shall receive from USCF and/or each Fund such
compensation for the Transfer Agent’s services provided pursuant to this
Agreement as may be agreed to from time to time in a written fee schedule
approved by the parties. The fees are accrued daily and billed monthly and shall
be due and payable upon receipt of the invoice. Upon the termination of this
Agreement before the end of any month, the fee for the part of the month before
such termination shall be prorated according to the proportion which such part
bears to the full monthly period and shall be payable upon the date of
termination of this Agreement.

2.2               In addition to the fee paid under Section 2.1 above, USCF
and/or each Fund to reimburse the Bank for reasonable out-of-pocket expenses,
including but not limited to confirmation production, postage, forms, telephone,
microfilm, microfiche, tabulating proxies, records storage, or advances incurred
by the Bank for the items set out in the fee schedule or relating to dividend
distributions and reports (whereas all expenses related to creations and
redemptions of Fund securities shall be borne by the relevant Authorized
Participant in such creations and redemptions). In addition, any other expenses
incurred by the Bank at the request or with the consent of each Fund, will be
reimbursed by such Fund.

2.3               USCF and/or each Fund agrees to pay all fees and reimbursable
expenses within thirty (30) calendar days following the receipt of the
respective billing notice accompanied by supporting documentation, as
appropriate. Postage for mailing of dividends, proxies, reports and other
mailings to all shareholder accounts shall be advanced to the Bank by or on
behalf of a Fund at least five (5) calendar days prior to the mailing date of
such materials.

2.4               USCF and/or each Fund hereby represents and warrants to the
Bank that (i) the terms of this Agreement, (ii) the fees and expenses associated
with this Agreement, and (iii) any benefits accruing to the Bank or to the
adviser to, or sponsor of, the Funds in connection with this Agreement,
including, but not limited to, any fee waivers, reimbursements, or payments
made, or to be made, by the Bank to such adviser or sponsor or to any affiliate
of USCF and/or each Fund relating to this Agreement have been disclosed to the
Board of Directors of USCF and that, if required by applicable law, such Board
of Directors has approved or will approve the terms of this Agreement, and any
such fees, expenses, and benefits.

3.       Representations and Warranties of the Bank

3.1               The Bank represents and warrants to USCF, each Trust and each
Fund that:

(a)                It is a banking company duly organized and existing and in
good standing under the laws of the State of New York.

(b)                It is duly qualified to carry on its business in the State of
New York.



 4 

 

(c)                It is empowered under applicable laws and by its Charter and
By-Laws to act as transfer agent and dividend disbursing agent and to enter
into, and perform its obligations under, this Agreement.

(d)                It is conducting its business in material compliance with all
applicable laws and requirements, both state and federal, including the
Securities Exchange Act of 1934 applicable to it by virtue of the services
provided pursuant to this Agreement.

(e)                All requisite corporate proceedings have been taken to
authorize it to enter into and perform this Agreement.

(f)                 It has and will continue to have access to the necessary
facilities, equipment and personnel to perform its duties and obligations under
this Agreement.

(g)                has adopted and implemented written policies and procedures
reasonably designed to comply with Rule 38a-1 under the 1940 Act; it will review
the adequacy of such policies and procedures and will, on a quarterly basis,
provide an attestation to each Trust and each Fund as to whether there have been
any material changes to such policies and procedures; and

(h)                It covenants that there shall remain throughout the term of
this Agreement, in full force and effect (i) professional indemnity insurance,
which is  errors and omissions insurance, and (ii) errors and omissions
insurance, protecting Bank against liability or loss for a breach of fiduciary
responsibility, and the coverage limitations of such policy equal or exceed $10
million in the aggregate annually, and Bank agrees that it will not materially
reduce any of such coverages while this Agreement is in effect.

4.       Representations and Warranties of USCF, each Trust and each Fund

4.1               Each of USCF, each Trust and each Fund represents and warrants
to the Bank that:

(a)                It is duly organized and existing and in good standing under
the laws of Delaware.

(b)                It is empowered under applicable laws and by its
organizational documents to enter into and perform this Agreement.

(c)                With respect to each Fund, there will be an effective
registration statement under the Securities Act of 1933, as amended, for such
Fund.

(d)                It is conducting its business in material compliance with all
applicable laws and regulations, both state and federal, and has obtained the
regulatory licenses, approvals and consents necessary to carry on its business
as now conducted; there is no statute, regulation, rule, order or judgment
binding on it and no provision of its organizational documents, nor of any
mortgage, indenture, credit agreement or other contract binding on it or
affecting its property which would prohibit its execution or performance of this
Agreement.

4.2               USCF acknowledges, agrees and covenants that, notwithstanding
references to USCF included in this Agreement, the services contemplated by this
Agreement are being provided to the Funds; provided, however, that USCF may
issue oral or written instructions in connection with the services for and on
behalf of the Funds.



 5 

 

5.       Indemnification

5.1               The Bank shall not be responsible for, and each Trust, each
Fund and USCF, shall severally but not jointly, indemnify and hold the Bank and
its directors, officers, employees and agents harmless from and against, any and
all losses, damages, costs, charges, reasonable counsel fees, including, without
limitation, those incurred by the Bank in a successful defense of any claims by
such Trust, Fund, or USCF payments, expenses and liability (“Losses”) which may
be sustained or incurred by or which may be asserted against the Bank in
connection with or relating to this Agreement or the Bank’s actions or omissions
with respect to this Agreement, or as a result of acting upon any instructions
reasonably believed by the Bank to have been duly authorized by USCF, each Fund
or upon reasonable reliance of information or records given or made by USCF or
such Fund; except for any Losses for which the Bank has accepted liability
pursuant to Article 6 of this Agreement.

5.2               With respect to the Series of each Trust, the Bank agrees to
look solely to the assets of the applicable Series and to USCF and its assets in
respect of any claim against or obligation of such Series. The Bank acknowledges
and agrees that liability of any Series, as a series of a Trust, is limited
pursuant to Section 3804(a) of the Delaware Statutory Trust Act, such that (a)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to such Series shall be enforceable against the
assets of such Series only, and not against the assets of its Trust generally or
the assets of any other series of such Trust, and (b) none of the debts,
liabilities, obligations and expenses incurred, contracted for, or otherwise
existing with respect to such Trust generally and any other series of such Trust
shall be enforceable against the assets of such Series.

5.3               Bank agrees to indemnify, defend and hold harmless USCF, each
Trust and each Fund from and against any and all Losses, subject to, and in an
amount not to exceed the limitation of aggregate liability described in Section
6(e) below, that may be imposed on, incurred by or asserted against any of the
Funds and such Losses directly arise out of Bank’s or a Bank affiliate’s bad
faith, negligence, or willful misconduct, or the Bank’s breach of any of its
representations in this Agreement; provided however, that the Bank shall not
indemnify USCF, each Trust or any Fund for those Losses arising out of USCF’s,
each Trust’s or each Fund’s own negligence, bad faith, or willful misconduct of
its obligations under this Agreement. This indemnity shall be a continuing
obligation of Bank and its successors and assigns, notwithstanding the
termination of this Agreement.

5.4               This indemnification provision shall apply to actions taken or
omissions pursuant to this Agreement or a Participant Agreement.

6.       Standard of Care and Limitation of Liability

6.1               In performing its duties under this Agreement, the Bank shall
exercise the standard of care, skill and diligence that a professional provider
of transfer agent services would observe in these affairs. The Bank shall have
no responsibility and shall not be liable for any Losses, except that the Bank
shall subject to Section 6(e) below, be liable to USCF, each Trust and each Fund
for direct money damages caused by its own negligence, bad faith or willful
misconduct or that of its employees, or its breach of any of its
representations. The parties agree that any encoding or payment processing
errors shall be governed by this standard of care, and not Section 4-209 of the
Uniform Commercial Code which shall be superseded by this Article. In no event
shall the Bank be liable for special, indirect or consequential damages,
regardless of the form of action and even if the same were foreseeable. For
purposes of this Agreement, none of the following shall be or be deemed a breach
of the Bank’s standard or care:



 6 

 

(a)                The conclusive reliance on or use by the Bank or its agents
or subcontractors of information, records, documents or services which (i) are
received by the Bank or its agents or subcontractors, and (ii) have been
prepared, maintained or performed by USCF, each Trust, each Fund or any other
person or firm on behalf of USCF, each Trust and each Fund including but not
limited to any previous transfer agent or registrar.

(b)                The conclusive reliance on, or the carrying out by the Bank
or its agents or subcontractors of, any instructions or requests of USCF, each
Trust or each Fund or instructions or requests on behalf of each Trust or each
Fund.

(c)                The offer or sale of Shares by or for the Funds in violation
of any requirement under the federal securities laws or regulations, or the
securities laws or regulations of any state that such Shares be registered in
such state, or any violation of any stop order or other determination or ruling
by any federal agency, or by any state with respect to the offer or sale of
Shares in such state.

(d)                Notwithstanding any other provision contained in this
Agreement or applicable law to the contrary, Bank’s or Bank’s affiliates maximum
aggregate liability under this Agreement, Participation Agreement or any
documents executed pursuant hereto or in connection herewith or imposed by
applicable law for any reason and upon any cause of action, shall not exceed (i)
the total amount of fees paid by the applicable Fund or USCF, as applicable,
during the twelve (12) calendar month period immediately preceding the event
giving rise to such liability occurred; or (ii) if such event occurs prior to
the completion of the twelve (12) calendar month period following the Effective
Date, the average monthly amount of total fees paid during the full calendar
months subsequent to the Effective Date multiplied by twelve (12). This
limitation applies to all liabilities in the aggregate; provided, however, that
such limitation shall not be applicable to any act of Bank or a Bank affiliate
involving fraud.

7.       Concerning the Bank

7.1                

(a)                The Bank may employ agents or attorneys-in-fact which are not
affiliates of the Bank with the prior written consent of USCF, each Trust and
each Fund and shall be liable for any loss or expense arising out of, or in
connection with, the actions or omissions to act of such agents or
attorneys-in-fact, provided that Bank acts in good faith and with reasonable
care in the selection and retention of such agents or attorneys-in-fact.

(b)                The Bank may, without the prior consent of USCF, each Trust
or each Fund, enter into subcontracts, agreements and understandings with any
Bank affiliate, whenever and on such terms and conditions as it deems necessary
or appropriate to perform its services hereunder. No such subcontract, agreement
or understanding shall discharge Bank from its obligations hereunder.

7.2               The Bank shall be entitled to conclusively rely upon any
written or oral instruction actually received by the Bank and reasonably
believed by the Bank to be duly authorized and delivered. USCF, each Trust or
each Fund, as applicable, agree to forward to the Bank written instructions
confirming oral instructions by the close of business of the same day that such
oral instructions are given to the Bank with respect to a Fund. USCF, each Trust
and each Fund agrees that the fact that such confirming written instructions are
not received or that contrary written instructions are received by the Bank
shall in no way affect the validity or enforceability of transactions authorized
by such oral instructions and effected by the Bank. If USCF, a Trust or a Fund
elects to transmit written instructions through an on-line communication system
offered by the Bank, the use thereof by USCF, a Trust or a Fund shall be subject
to the Electronic Services Terms and Conditions agreed upon between the Bank and
each of the Trusts, Funds and USCF.



 7 

 

7.3               The Bank shall establish and maintain a disaster recovery plan
and back-up system satisfying the requirements of its regulators (the “Disaster
Recovery Plan and Back-Up System”). The Bank shall not be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its control which are not a result of its negligence, including without
limitation, acts of God; earthquakes; fires; floods; wars; civil or military
disturbances; sabotage; epidemics; riots; interruption, loss or malfunctions of
transportation, computer (hardware or software) or communication services; labor
disputes; acts of civil or military authority; governmental actions; or
inability to obtain labor, material, equipment or transportation; provided that
the Bank has established and is maintaining the Disaster Recovery Plan and
Back-Up System, or if not, that such delay or failure would have occurred even
if the Bank had established and was maintaining the Disaster Recovery Plan and
Back-Up System. Upon the occurrence of any such delay or failure the Bank shall
use commercially reasonable best efforts to resume performance as soon as
practicable under the circumstances.

7.4               The Bank shall have no duties or responsibilities whatsoever
except such duties and responsibilities as are specifically set forth in this
Agreement and the Participation Agreement, and no covenant or obligation shall
be implied against the Bank in connection with this Agreement, except as set
forth in this Agreement and the Participation Agreement.

7.5               At any time the Bank may apply to an officer of USCF and/or a
Fund, but is not obligated to do so, for written instructions with respect to
any matter arising in connection with the Bank’s duties and obligations under
this Agreement, and the Bank, its agents, and subcontractors shall not be liable
for any action taken or omitted to be taken in good faith in accordance with
such instructions. Such application by the Bank for instructions from an officer
of USCF and/or a Fund may, at the option of the Bank, set forth in writing any
action proposed to be taken or omitted to be taken by the Bank with respect to
its duties or obligations under this Agreement and the date on and/or after
which such action shall be taken, and the Bank shall not be liable for any
action taken or omitted to be taken in accordance with a proposal included in
any such application on or after the date specified therein unless, prior to
taking or omitting to take any such action, the Bank has received written or
oral instructions in response to such application specifying the action to be
taken or omitted. In connection with the foregoing, the Bank may, at its
expense, consult with legal counsel of its own choosing, but is not obligated to
do so, and advise USCF and the applicable Fund or Funds, if any instructions
provided by USCF and the applicable Fund or Funds, at the request of the Bank
pursuant to this Article or otherwise would, to the Bank’s knowledge, cause the
Bank to take any action or omit to take any action contrary to any law, rule,
regulation or commercially reasonable practice for similarly situated service
providers. In the event a situation or circumstance arises whereby the Bank
adopts a course of conduct in reliance upon written legal advice it has received
(which need not be a formal opinion of counsel) and the course of conduct is not
identical to the course of conduct contained in the instructions received from
USCF and/or a Fund, the Bank may reply upon and follow the written legal advice
without liability hereunder provided it otherwise acts in compliance with this
Agreement and notifies USCF and the applicable Fund or Funds of its
determination. In the event of a conflict between the oral or written
instructions of the Fund or USCF and the advice or opinion of counsel received
by Bank, Bank shall notify USCF of such conflict and the parties shall promptly
consult in good faith to reach an agreement on the actions or omissions.

7.6               The Bank, its agents and subcontractors may act upon any paper
or document, reasonably believed to be genuine and to have been signed by the
proper person or persons, or upon any instruction, information, data, records or
documents provided to the Bank or its agents or subcontractors by or on behalf
of a Fund by machine readable input, telex, CRT data entry or other similar
means authorized by or on behalf of a Fund, and shall not be held to have notice
of any change of authority of any person, until receipt of written notice
thereof from or on behalf of a Fund.



 8 

 

7.7               The Bank shall retain title to and ownership of any and all
data bases, computer programs, screen formats, report formats, interactive
design techniques, derivative works, inventions, discoveries, patentable or
copyrightable matters, concepts, expertise, patents, copyrights, trade secrets,
and other related legal rights utilized by the Bank in connection with the
services provided by the Bank hereunder. Notwithstanding the foregoing, the
parties hereto acknowledge that USCF, the Trusts and the Funds shall retain all
ownership rights in data of USCF, the Trusts and the Funds residing on the
Bank’s electronic system.

7.8               Notwithstanding any provisions of this Agreement to the
contrary, the Bank shall be under no duty or obligation to inquire into, and
shall not be liable for:

(a)                The legality of the issue, sale or transfer of any Shares,
the sufficiency of the amount to be received in connection therewith, or the
authority of USCF, the Trusts and the Funds to request such issuance, sale or
transfer;

(b)                The legality of the purchase of any Shares, the sufficiency
of the amount to be paid in connection therewith, or the authority of USCF, the
Trusts and the Funds to request such purchase;

(c)                The legality of the declaration of any dividend by a Fund, or
the legality of the issue of any Shares in payment of any stock dividend; or

(d)                The legality of any recapitalization or readjustment of the
Shares.

8.       Providing of Documents by the Trusts and each Fund and Transfers of
Shares

8.1               Each of the Trusts and the Funds shall promptly furnish to the
Bank a copy of its organizational documents.

8.2               In the event that DTC ceases to be the Shareholder, the Bank
shall re-register the Shares in the name of the successor to DTC as Shareholder
upon receipt by the Bank of such documentation and assurances as it may
reasonably require.

8.3               The Bank shall have no responsibility whatsoever with respect
to of any beneficial interest in any of the Shares owned by the Shareholder.

8.4               The Bank, USCF, the Trusts and the Funds agree that all books,
records, confidential, non-public, or proprietary information and data
pertaining to the business of the other party which are exchanged or received
pursuant to the negotiation or the carrying out of this Agreement shall remain
confidential, and shall not be voluntarily disclosed to any person other than
its auditors, accountants, regulators, employees, agents, attorneys-in-fact or
counsel, except as may be, or may become required by law, by administrative or
judicial order or by rule. The foregoing confidentiality obligation shall not
apply to any information to the extent: (i) it is already known to the receiving
party at the time it is obtained; (ii) it is or becomes publicly known or
available through no wrongful act of the receiving party: (iii) it is rightfully
received from a third party who, to the receiving party’s knowledge, is not
under a duty of confidentiality; (iv) it is released by the protected party to a
third party without restriction; or (v) it has been or is independently
developed or obtained by the receiving party without reference to the
information provided by the protected party.



 9 

 

8.5               In case of any requests or demands for the inspection of the
Shareholder records of the Funds, the Bank will promptly employ reasonable
commercial efforts to notify USCF or the applicable Fund or Funds and secure
instructions from an authorized officer of USCF or the applicable Fund or Funds
as to such inspection. The Bank reserves the right, however, to exhibit the
Shareholder records to any person whenever it is advised by its counsel that it
will likely be held liable for the failure to exhibit the Shareholder records to
such person.

9.       Termination of Agreement

9.1               The term of this Agreement shall be three years commencing
upon the date hereof (the “Initial Term”) and shall automatically renew for
additional one-year terms (each a “Subsequent Term”) unless either party
provides written notice of termination at least one hundred-twenty (120) days
prior to the end of the Initial Term or any Subsequent Term or, unless earlier
terminated as provided below:

(a)                Either party hereto may terminate this Agreement prior to the
expiration of the Initial Term in the event the other party breaches any
material provision of this Agreement, including, without limitation in the case
of USCF, each Trust and each Fund, its obligations under Section 2.1, provided
that the non-breaching party gives written notice of such breach to the
breaching party and the breaching party does not cure such violation within 90
days of receipt of such notice.

(b)                Either party hereto may terminate this Agreement immediately
by sending notice thereof to the other party upon the happening of any of the
following: (i) a party commences as debtor any case or proceeding under any
bankruptcy, insolvency or similar law, or there is commenced against such party
any such case or proceeding; (ii) a party commences as debtor any case or
proceeding seeking the appointment of a receiver, conservator, trustee,
custodian or similar official for such party or any substantial part of its
property or there is commenced against the party any such case or proceeding;
(iii) a party makes a general assignment for the benefit of creditors; or (iv) a
party states in any medium, written, electronic or otherwise, any public
communication or in any other public manner its inability to pay debts as they
come due. Either party hereto may exercise its termination right under this
Section 9.1(b) at any time after the occurrence of any of the foregoing events
notwithstanding that such event may cease to be continuing prior to such
exercise, and any delay in exercising this right shall not be construed as a
waiver or other extinguishment of that right.

9.2               Should USCF, a Trust or a Fund exercise its right to
terminate, all out-of-pocket expenses associated with the movement of records
and material will be borne by USCF.

9.3               The terms of Article 2 (with respect to fees and expenses
incurred prior to termination), Article 5 and Article 6 shall survive any
termination of this Agreement.

10.   Additional Funds.

In the event that USCF establishes one or more additional Funds with respect to
which it desires to have the Bank render services as transfer agent under the
terms hereof, it shall so notify the Bank in writing, and if the Bank agrees in
writing to provide such services, such additional Fund shall become a Fund
hereunder and such additional issuance shall become Shares hereunder.



 10 

 

11.   Assignment

11.1           Neither this Agreement nor any rights or obligations hereunder
may be assigned by either party without the written consent of the other party;
provided, however, either party may assign this Agreement to a party
controlling, controlled by or under common control with it so long as the
assignee or transferee agrees to be bound by all terms of this Agreement in
place of the assigning party, and, with respect to the Bank, such assignment or
transfer does not impair the provision of services under this Agreement in any
material respect.

11.2           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective permitted successors and assigns.

12.   Severability and Beneficiaries

12.1           In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, the
legality and enforceability of the remaining provisions shall not in any way be
affected thereby provided the obligation of USCF and/or the Fund to pay is
conditioned upon provision of services.

12.2 This Agreement is solely for the benefit of the Bank, USCF, the Trusts, and
the Funds and none of any Participant (as defined in the Participation
Agreement), the Distributor, any Shareholder or beneficial owner of any Shares
shall be or be deemed a third party beneficiary of this Agreement.

13.   Amendment

This Agreement may be amended or modified by a written agreement executed by
both parties.

14.   New York Law to Apply

This Agreement shall be construed in accordance with the substantive laws of the
State of New York, without regard to conflicts of laws principles thereof. USCF,
the Trusts, the Funds and the Bank hereby consent to the jurisdiction of a state
or federal court situated in New York City, New York in connection with any
dispute arising hereunder. USCF, the Trusts, the Funds and the Bank each hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding brought in such a court and any claim that such proceeding brought in
such a court has been brought in an inconvenient forum. USCF, the Trusts, the
Funds and the Bank each hereby irrevocably waives any and all rights to trial by
jury in any legal proceeding arising out of or relating to this Agreement.

15.   Merger of Agreement

This Agreement constitutes the entire agreement between the parties hereto and
supersedes any prior agreement with respect to the subject matter hereof whether
oral or written.

16.   Notices

All notices and other communications as required or permitted hereunder shall be
in writing and sent by first class mail, postage prepaid, addressed as follows
or to such other address or addresses of which the respective party shall have
notified the other.



 11 

 

If to the Bank:

The Bank of New York Mellon

2 Hanson Place

Brooklyn, NY 11217

Attention: ETF Operations

 

with a copy to:

The Bank of New York Mellon

240 Greenwich Street

New York, New York 10286

Attention: Legal Dept. – Asset Servicing

 

If to USCF, the Trusts or the Funds:

 

United States Commodity Funds, LLC

1850 Mt. Diablo Blvd., Suite 640

Walnut Creek, CA 94596

Attention: John P, Love, President and CEO

 

with a copy to:

United States Commodity Funds, LLC

1850 Mt. Diablo Blvd., Suite 640

Walnut Creek, CA 94596

Attention: Daphne Frydman, General Counsel

17.   Information Sharing

The Bank of New York Mellon Corporation is a global financial organization that
provides services to clients through its affiliates and subsidiaries in multiple
jurisdictions (the “BNY Mellon Group”). The BNY Mellon Group may centralize
functions including audit, accounting, risk, legal, compliance, sales,
administration, product communication, relationship management, storage,
compilation and analysis of customer-related data, and other functions (the
“Centralized Functions”) in one or more affiliates, subsidiaries and third-party
service providers. Solely in connection with the Centralized Functions, (i)
USCF, the Trusts and the Funds consent to the disclosure of and authorizes the
Bank to disclose information regarding USCF, the Trusts and the Funds
(“Customer-Related Data”) to the BNY Mellon Group and to its third-party service
providers who are subject to confidentiality obligations with respect to such
information and (ii) the Bank may store the names and business contact
information of the employees and representatives of USCF, the Trusts and the
Funds on the systems or in the records of the BNY Mellon Group or its service
providers. The BNY Mellon Group may aggregate Customer-Related Data with other
data collected and/or calculated by the BNY Mellon Group, and notwithstanding
anything in this Agreement to the contrary the BNY Mellon Group will own all
such aggregated data, provided that the BNY Mellon Group shall not distribute
the aggregated data in a format that identifies Customer-Related Data with a
particular customer. Each of USCF, the Trusts and the Funds confirms that it is
authorized to consent to the foregoing.

18.   Counterparts

This Agreement may be executed by the parties hereto in any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

[Signature page follows.]




 12 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their names and on their behalf by and through their duly authorized
officers, as of the latest date set forth below.

  UNITED STATES COMMODITY FUNDS, LLC               By:       Name: John P. Love
    Title: President and CEO                 Date:                UNITED STATES
COMMODITY FUNDS, LLC,
as sponsor on behalf of
the United States Commodity Index Funds Trust
and each series thereof               By:       Name: John P. Love     Title:
President and CEO                 Date:            UNITED STATES COMMODITY
FUNDS, LLC,
as general partner on behalf of each of
the United States Oil Fund, LP;
the United States Natural Gas Fund, LP,
the United States 12 Month Oil Fund, LP,
the United States 12 Month Natural Gas Fund, LP,
the United States Brent Oil Fund, LP,
the United States Gasoline Fund, LP               By:       Name: John P. Love  
  Title: President and CEO                 Date: 

 



 13 

 

 

  THE BANK OF NEW YORK MELLON               By:       Name:      Title:         
        Date: 

 



 14 

 

APPENDIX A

 

United States Oil Fund, LP

United States Natural Gas Fund, LP

United States 12 Month Oil Fund, LP

United States 12 Month Natural Gas Fund, LP

United States Brent Oil Fund, LP

United States Gasoline Fund, LP

United States Commodity Index Funds Trust and each series thereof, including the
United States Commodity Index Fund and the United States Copper Index Fund



 15 

 

SCHEDULE A

Books And Records To Be Maintained By The Bank

Source Documents requesting Creations and Redemptions

 

Correspondence/AP Inquiries

 

Reconciliations, bank statements, copies of canceled checks, cash proofs

 

Daily/Monthly reconciliation of outstanding Shares between the Fund and DTC

 

Dividend Records

 

Year-end Statements and Tax Forms



 16 

